Citation Nr: 0805766	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for defective hearing of 
the left ear.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO which, 
in part, denied service connection for defective hearing of 
the left ear.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's defective hearing in the left ear is at 
least as likely as not related to exposure to acoustic trauma 
during military service.  


CONCLUSION OF LAW

Defective hearing of the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
March 2005, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was required to 
substantiate his claim, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was examined by 
VA twice during the pendency of this appeal, and was offered 
an opportunity for a personal hearing, but declined.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provide:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Factual Background & Analysis

The veteran contends that his current hearing loss in the 
left ear was caused by exposure to acoustic trauma in 
service.  

The service medical records showed no complaints, treatment, 
or diagnosis for any ear problems or hearing loss in service.  
Audiological findings for the left ear on his service 
enlistment examination in August 1969 were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
0
-5

Audiological findings for the left ear on his separation 
examination in January 1972 were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
-
10

In a letter received in November 2004, a private audiologist 
reported that an audiogram revealed mild high frequency 
sensorineural hearing loss in both ears which was consistent 
with the veteran's history of exposure to acoustic trauma in 
service.  The audiologist opined that it was likely that the 
veteran's current hearing loss began in service.  

The veteran was afforded a VA audiological examination in May 
2007.  The Board notes that although this evidence was 
forwarded to the Board by the RO without initial 
consideration by that office and without a waiver of that 
review by the veteran, there is no prejudice to the veteran 
by the Board's first review of this evidence in light of the 
favorable decision issued this date.  At the time of that 
examination, puretone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
40
40
45

The average puretone threshold was 39 in the left ear and 
speech recognition ability was 94 percent.  The examiner 
indicated that the veteran had mild to moderate high 
frequency sensorineural hearing loss in the left ear.  The 
examiner noted that service medical records showed normal 
hearing acuity at separation and at induction.  Noise 
exposure during service included artillery and mortars.  
Following service, he worked in law enforcement and wore ear 
protection.  No recreational noise exposure was reported.  
While the examiner expressed no opinion regarding the 
veteran's hearing loss, he noted that the veteran was service 
connected for hearing loss and it was his opinion that the 
veteran's tinnitus was as likely as not due to noise exposure 
during service.

In this case, the Board notes that in the rating decision on 
appeal, the RO denied the veteran's claim on the basis that 
hearing acuity demonstrated on VA examination did not show 
hearing loss for VA purposes pursuant to the provisions of 
38 C.F.R. § 3.385.  However, the Board notes that the RO has 
essentially conceded the veteran's exposure to acoustic 
trauma in service.  In the May 2005 rating on appeal, service 
connection was granted for tinnitus because the evidence 
showed that the condition was likely associated with the 
veteran's military noise exposure.  In a January 2006 rating 
decision, service connection was established for right ear 
hearing loss by affording the veteran the benefit of the 
doubt regarding conflicting medical opinions of record as to 
whether the veteran's hearing loss was due to noise exposure 
in service.  In doing so, the RO referenced the audiograms 
conducted in service including the veteran's January 1972 
separation examination which the Board notes shows the same 
findings for both ears.  The Board notes further, however, it 
is not required that hearing loss disability during service 
be shown.  The Court has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Although the findings at separation did not meet the criteria 
for a hearing loss for VA purposes at that time, the findings 
do suggest some change when compared to his induction 
examination.  More importantly, however, a private 
audiologist has opined that the veteran's current hearing 
loss was entirely consistent with noise exposure of the type 
he experienced in service.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In view of the nature of the veteran's hearing loss and the 
favorable medical opinion relating it to service, the Board 
will resolve all reasonable doubt in favor of the veteran.  
Accordingly, service connection for defective hearing of the 
left ear is granted.  



ORDER

Service connection for defective hearing of the left ear is 
granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


